

Exhibit 10(a)15
 
THIRTY-SEVENTH ASSIGNMENT OF AVAILABILITY AGREEMENT, CONSENT AND AGREEMENT
 
This Thirty-seventh Assignment of Availability Agreement, Consent and Agreement
(hereinafter referred to as “this Assignment”), dated as of September 1, 2012,
is made by and among System Energy Resources, Inc. (the “Company”), Entergy
Arkansas, Inc., (“Entergy Arkansas”) (successor in interest to Arkansas Power &
Light Company and Arkansas-Missouri Power Company (“Ark-Mo”)), Entergy
Louisiana, LLC (“Entergy Louisiana”), Entergy Mississippi, Inc. (“Entergy
Mississippi”), and Entergy New Orleans, Inc. (“Entergy New Orleans”)
(hereinafter Entergy Arkansas, Entergy Louisiana, Entergy Mississippi and
Entergy New Orleans are called individually a “System Operating Company” and
collectively, the “System Operating Companies”) and The Bank of New York Mellon
(successor to United States Trust Company of New York), as trustee (the
“Trustee”).
 
WHEREAS:
 
A.  Entergy Corporation (successor to Middle South Utilities, Inc.) (“Entergy”)
owns, either directly or indirectly,  all of the outstanding common securities
of the Company and each of the System Operating Companies, and the Company has a
90% undivided ownership and leasehold interest in Unit No. 1 of the Grand Gulf
Steam Electric Generating Station (nuclear) project (the “Project”) (more fully
described in the “Indenture” hereinafter referred to).
 
B.  Prior hereto, (i) the Company, Manufacturers Hanover Trust Company, as agent
for certain banks (the “Domestic Agent”), and said banks entered into an Amended
and Restated Bank Loan Agreement dated as of June 30, 1977 (the “Amended and
Restated Agreement”), the First Amendment thereto dated as of March 20, 1980
(the “First Bank Loan Amendment”), the Second Amended and Restated Bank Loan
Agreement dated as of June 15, 1981 as amended by the First Amendment dated as
of February 5, 1982 (as so amended, the “Second Amended and Restated Bank Loan
Agreement”), and the Second Amendment of the Second Amended and Restated Bank
Loan Agreement, dated as of June 30, 1983, as further amended by the Third
Amendment thereto dated as of December 30, 1983 and the Fourth Amendment thereto
dated as of June 28, 1984 (as so further amended, the “Second Bank Loan Second
Amendment”); (ii) the banks party to the Amended and Restated Agreement made
loans to the Company in the aggregate principal amount of $565,000,000 and
pursuant to the First Assignment of Availability Agreement, Consent and
Agreement (substantially in the form of this Assignment) dated as of June 30,
1977, among the Company, the System Operating Companies, Ark-Mo and the Domestic
Agent (the “First Assignment of Availability Agreement”), the Company assigned
to the Domestic Agent (for the benefit of such banks), as collateral security
for the above loans, certain of the Company’s rights under an Availability
Agreement dated as of June 21, 1974, as amended by the First Amendment thereto
dated as of June 30, 1977 (the “Original Availability Agreement”) among the
Company, the System Operating Companies and Ark-Mo; (iii) the First Bank Loan
Amendment, among other things, increased the amount of the loans to be made by
the banks party thereto to $808,000,000 and pursuant to the Fourth Assignment of
Availability Agreement, Consent and Agreement (also substantially in the form of
this Assignment), dated as of March 20, 1980 (the “Fourth Assignment of
Availability Agreement”), the Company’s same rights under the Original
Availability Agreement were further assigned as collateral security for the
loans made under the Amended and Restated Agreement as amended by the First Bank
Loan Amendment; (iv) the Second Amended and Restated Bank Loan Agreement
provided, among other things, for (a) the making of revolving credit loans by
the banks named therein to the Company from time to time in an aggregate amount
not in excess of $1,311,000,000 at any one time outstanding, and (b) the making
of a term loan by said banks in an aggregate amount not to exceed
$1,311,000,000, and pursuant to the Fifth Assignment of Availability Agreement,
Consent and Agreement (also substantially in the form of this Assignment) dated
as of June 15, 1981 (the “Fifth Assignment of Availability Agreement”), the
Company’s same rights under the Original Availability Agreement, as amended by
the Second Amendment thereto dated June 15, 1981, were further assigned as
collateral security for the loans made under the Second Amended and Restated
Bank Loan Agreement; and (v) the Second Bank Loan Second Amendment, among other
things, increased the amount of the loans to be made by the banks party thereto
to $1,711,000,000 and pursuant to the Eighth Assignment of Availability
Agreement, Consent and Agreement (also substantially in the form of this
Assignment) dated as of June 30, 1983 (the “Eighth Assignment of Availability
Agreement”), the Company’s same rights under the Original Availability
Agreement, as amended by the Second Amendment thereto dated June 15, 1981, were
further assigned as collateral security for the loans made under the Second
Amended and Restated Bank Loan Agreement, as amended by the Second Bank Loan
Second Amendment.
 
C.           Prior hereto, (i) the Company, the System Operating Companies,
Ark-Mo, the Trustee and Malcolm J. Hood (Gerard F. Ganey and Douglas J.
MacInnes, as successors), as Trustee (hereinafter called the "Individual
Trustee" and together with the Trustee, the "Trustees"), as trustees for the
holders of $400,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 9.25% Series due 1989 (the “First Series Bonds”) issued under a
Mortgage and Deed of Trust dated as of June 15, 1977, among the Company and the
Trustees (the “Mortgage”), as supplemented by a First Supplemental Indenture
dated as of June 15, 1977, among the Company and the Trustees (the Mortgage as
so supplemented and as supplemented by a Second Supplemental Indenture dated as
of January 1, 1980, a Third Supplemental Indenture dated as of June 15, 1981, a
Fourth Supplemental Indenture dated as of June 1, 1984, a Fifth Supplemental
Indenture dated as of December 1, 1984, a Sixth Supplemental Indenture dated as
of May 1, 1985, a Seventh Supplemental Indenture dated as of June 15, 1985, an
Eighth Supplemental Indenture dated as of May 1, 1986, a Ninth Supplemental
Indenture dated as of May 1, 1986, a Tenth Supplemental Indenture dated as of
September 1, 1986, an Eleventh Supplemental Indenture dated as of September 1,
1986, a Twelfth Supplemental Indenture dated as of September 1, 1986, a
Thirteenth Supplemental Indenture dated as of November 15, 1987, a Fourteenth
Supplemental Indenture dated as of December 1, 1987, a Fifteenth Supplemental
Indenture dated as of July 1, 1992, a Sixteenth Supplemental Indenture dated as
of October 1, 1992, a Seventeenth Supplemental Indenture dated as of October 1,
1992, an Eighteenth Supplemental Indenture dated as of April 1, 1993, a
Nineteenth Supplemental Indenture dated as of April 1, 1994, a Twentieth
Supplemental Indenture dated as of August 1, 1996, a Twenty-first Supplemental
Indenture dated as of August 1, 1996, a Twenty-second Supplemental Indenture
dated as of September 1, 2002, and a Twenty-third Supplemental Indenture dated
as of September 1, 2007, being hereinafter called the “Indenture”), entered into
the Second Assignment of Availability Agreement, Consent and Agreement dated as
of June 30, 1977 (the “Second Assignment of Availability Agreement”)
(substantially in the form of this Assignment) to secure the First Series Bonds;
(ii) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $98,500,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 12.50% Series due 2000 (the “Second Series Bonds”) issued under
the Mortgage, as supplemented by a Second Supplemental Indenture, dated as of
January 1, 1980, among the Company and the Trustees, entered into the Third
Assignment of Availability Agreement, Consent and Agreement dated as of
January 1, 1980 (the “Third Assignment of Availability Agreement”) (also
substantially in the form of this Assignment) to secure the Second Series Bonds;
(iii) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $300,000,000 aggregate principal amount of the Company’s
First Mortgage Bonds, 16% Series due 2000 (the “Third Series Bonds”) issued
under the Mortgage, as supplemented by a Fifth Supplemental Indenture dated as
of December 1, 1984, among the Company and the Trustees, entered into the
Eleventh Assignment of Availability Agreement, Consent and Agreement dated as of
December 1, 1984 (the “Eleventh Assignment of Availability Agreement”) (also
substantially in the form of this Assignment) to secure the Third Series Bonds;
(iv) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $100,000,000 aggregate principal amount of the Company’s
First Mortgage Bonds, 15.375% Series due 2000 (the “Fourth Series Bonds”) issued
under the Mortgage, as supplemented by a Sixth Supplemental Indenture, dated as
of May 1, 1985, among the Company and the Trustees, entered into the Thirteenth
Assignment of Availability Agreement, Consent and Agreement dated as of May 1,
1985 (the “Thirteenth Assignment of Availability Agreement”) (also substantially
in the form of this Assignment) to secure the Fourth Series Bonds; (v) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 11% Series due 2000 (the “Seventh Series Bonds”) issued under
the Mortgage, as supplemented by a Ninth Supplemental Indenture, dated as of
May 1, 1986, among the Company and the Trustees, entered into the Sixteenth
Assignment of Availability Agreement, Consent and Agreement dated as of May 1,
1986 (the “Sixteenth Assignment of Availability Agreement”) (also substantially
in the form of this Assignment) to secure the Seventh Series Bonds; (vi) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 9 7/8% Series due 1991 (the “Eighth Series Bonds”) issued under
the Mortgage, as supplemented by a Tenth Supplemental Indenture, dated as of
September 1, 1986, among the Company and the Trustees, entered into the
Seventeenth Assignment of Availability Agreement, Consent and Agreement dated as
of September 1, 1986 (the “Seventeenth Assignment of Availability Agreement”)
(also substantially in the form of this Assignment) to secure the Eighth Series
Bonds; (vii) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $250,000,000 aggregate principal amount of the
Company’s First Mortgage Bonds, 10 1/2% Series due 1996 (the “Ninth Series
Bonds”) issued under the Mortgage, as supplemented by an Eleventh Supplemental
Indenture dated as of September 1, 1986, among the Company and the Trustees,
entered into the Eighteenth Assignment of Availability Agreement, Consent and
Agreement dated as of September 1, 1986 (the “Eighteenth Assignment of
Availability Agreement”) (also substantially in the form of this Assignment) to
secure the Ninth Series Bonds; (viii) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $200,000,000
aggregate principal amount of the Company’s First Mortgage Bonds, 11 3/8% Series
due 2016 (the “Tenth Series Bonds”) issued under the Mortgage, as supplemented
by a Twelfth Supplemental Indenture dated as of September 1, 1986, among the
Company and the Trustees, entered into the Nineteenth Assignment of Availability
Agreement, Consent and Agreement dated as of September 1, 1986 (the “Nineteenth
Assignment of Availability Agreement”) (also substantially in the form of this
Assignment) to secure the Tenth Series Bonds; (ix) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$200,000,000 aggregate principal amount of the Company’s First Mortgage Bonds,
14% Series due 1994 (the “Eleventh Series Bonds”) issued under the Mortgage, as
supplemented by a Thirteenth Supplemental Indenture dated as of November 15,
1987, among the Company and the Trustees, entered into the Twentieth Assignment
of Availability Agreement, Consent and Agreement dated as of November 15, 1987
(the “Twentieth Assignment of Availability Agreement”) (also substantially in
the form of this Assignment) to secure the Eleventh Series Bonds; (x) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $100,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 14.34% Series due 1992 (the “Twelfth Series Bonds”) issued under
the Mortgage, as supplemented by a Fourteenth Supplemental Indenture dated as of
December 1, 1987, among the Company and the Trustees, entered into the
Twenty-first Assignment of Availability Agreement, Consent and Agreement dated
as of December 1, 1987 (the “Twenty-first Assignment of Availability Agreement”)
(also substantially in the form of this Assignment) to secure the Twelfth Series
Bonds; (xi) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $45,000,000 aggregate principal amount of the
Company’s First Mortgage Bonds, 8.40% Series due 2002 (the “Thirteenth Series
Bonds”) issued under the Mortgage, as supplemented by a Fifteenth Supplemental
Indenture dated as of July 1, 1992, among the Company and the Trustees, entered
into the Twenty-fourth Assignment of Availability Agreement, Consent and
Agreement dated as of July 1, 1992 (the “Twenty-fourth Assignment of
Availability Agreement”) (also substantially in the form of this Assignment) to
secure the Thirteenth Series Bonds; (xii) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $105,000,000
aggregate principal amount of the Company’s First Mortgage Bonds, 6.12% Series
due 1995 (the “Fourteenth Series Bonds”) issued under the Mortgage, as
supplemented by a Sixteenth Supplemental Indenture dated as of October 1, 1992,
among the Company and the Trustees, entered into the Twenty-fifth Assignment of
Availability Agreement, Consent and Agreement dated as of October 1, 1992 (the
“Twenty-fifth Assignment of Availability Agreement”) (also substantially in the
form of this Assignment) to secure the Fourteenth Series Bonds; (xiii) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $70,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 8.25% Series due 2002 (the “Fifteenth Series Bonds”) issued
under the Mortgage, as supplemented by a Seventeenth Supplemental Indenture
dated as of October 1, 1992, among the Company and the Trustees, entered into a
Twenty-sixth Assignment of Availability Agreement, Consent and Agreement dated
as of October 1, 1992 (the “Twenty-sixth Assignment of Availability Agreement”)
(also substantially in the form of this Assignment) to secure the Fifteenth
Series Bonds; (xiv) the Company, the System Operating Companies and the
Trustees, as trustees for the holders of $60,000,000 aggregate principal amount
of the Company’s First Mortgage Bonds, 6% Series due 1998 (the “Sixteenth Series
Bonds”) issued under the Mortgage, as supplemented by an Eighteenth Supplemental
Indenture dated as of April 1, 1993, among the Company and the Trustees, entered
into a Twenty-seventh Assignment of Availability Agreement, Consent and
Agreement dated as of April 1, 1993 (the “Twenty-seventh Assignment of
Availability Agreement”) (also substantially in the form of this Assignment) to
secure the Sixteenth Series Bonds; (xv) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $60,000,000 aggregate
principal amount of the Company’s First Mortgage Bonds, 7-5/8% Series due 1999
(the “Seventeenth Series Bonds”) issued under the Mortgage, as supplemented by a
Nineteenth Supplemental Indenture dated as of April 1, 1994, among the Company
and the Trustees, entered into a Twenty-ninth Assignment of Availability
Agreement, Consent and Agreement dated as of April 1, 1994 (the “Twenty-ninth
Assignment of Availability Agreement”) (also substantially in the form of this
Agreement) to secure the Seventeenth Series Bonds; (xvi) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$100,000,000 aggregate principal amount of the Company’s First Mortgage Bonds,
7.28% Series due 1999 (the “Eighteenth Series Bonds”) issued under the Mortgage,
as supplemented by a Twentieth Supplemental Indenture dated as of August 1,
1996, among the Company and the Trustees, entered into the Thirtieth Assignment
of Availability Agreement, Consent and Agreement dated as of August 1, 1996 (the
“Thirtieth Assignment of Availability Agreement”) (also substantially in the
form of this Agreement) to secure the Eighteenth Series Bonds; (xvii) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $135,000,000 aggregate principal amount of the Company’s First
Mortgage Bonds, 7.71% Series due 2001 (the “Nineteenth Series Bonds”) issued
under the Mortgage, as supplemented by a Twenty-first Supplemental Indenture
dated as of August 1, 1996, among the Company and the Trustees, entered into the
Thirty-first Assignment of Availability Agreement, Consent and Agreement dated
as of August 1, 1996 (the “Thirty-first Assignment of Availability Agreement”)
(also substantially in the form of this Agreement) to secure the Nineteenth
Series Bonds; (xviii) the Company and the Trustees, as trustees for the holders
of $70,000,000 aggregate principal amount of the Company’s First Mortgage Bonds,
4 7/8% Series due 2007 (the “Twentieth Series Bonds”) issued under the Mortgage,
as supplemented by a Twenty-second Supplemental Indenture dated as of September
1, 2002, among the Company and the Trustees, entered into the Thirty-fourth
Assignment of Availability Agreement, Consent and Agreement dated as of
September 1, 2002, which was subsequently amended by the Amendment to the
Thirty-fourth Assignment of Availability Agreement, Consent and Agreement, dated
as of December 15, 2005 (as so amended, the “Thirty-fourth Assignment of
Availability Agreement”) (also substantially in the form of this Agreement) to
secure the Twentieth Series Bonds; and (xix) the Company and the Trustees, as
trustees for the holders of $70,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 6.20% Series due 2012 (the "Twenty-first Series
Bonds") issued under the Mortgage, as supplemented by a Twenty-third
Supplemental Indenture dated as of September 1, 2007, among the Company and the
Trustees, entered into a "Thirty-sixth Assignment of Availability Agreement"
(also substantially in the form of this Agreement) to secure the Twenty-first
Series Bonds.
 
D.  The Original Availability Agreement has been amended by the First Amendment
thereto dated as of June 30, 1977, the Second Amendment thereto dated June 15,
1981, the Third Amendment thereto dated June 28, 1984, and the Fourth Amendment
thereto dated as of June 1, 1989 (the Original Availability Agreement, as so
amended and as it may be further amended and supplemented, is hereinafter
referred to as the “Availability Agreement”).
 
E.  Unit No. 1 and Unit No. 2 of the Project have been designated by the Company
and the System Operating Companies as being subject to the Availability
Agreement and as being System Energy Generating Units (as defined in the
Availability Agreement) thereunder.
 
F.  The Company, Credit Suisse First Boston Limited, as agent for certain banks
(the “Eurodollar Agent”), and said banks (including successors and assignees and
such other banks as became party to the Loan Facility as defined below, the
“Eurodollar Banks”) were parties to the Loan Agreement (the “Original Eurodollar
Loan Agreement”) dated February 5, 1982 (as amended, the “Loan
Facility”).  Under the Original Eurodollar Loan Agreement the banks party
thereto made loans to the Company in the aggregate principal amount of
$315,000,000 and pursuant to the Sixth Assignment of Availability Agreement,
Consent and Agreement (substantially in the form of this Assignment) dated as of
February 5, 1982, among the Company, the System Operating Companies and the
Eurodollar Agent (the “Sixth Assignment of Availability Agreement”), the Company
assigned to the Eurodollar Agent (for the benefit of the Eurodollar Banks), as
collateral security for the above loans, certain of the Company’s rights under
the Availability Agreement. The Company, the Eurodollar Agent and the Eurodollar
Banks were parties to the First Amendment dated as of February 18, 1983, to the
Loan Facility which, among other things, increased the amount of the loans to be
made by the Eurodollar Banks to $378,000,000 and pursuant to the Seventh
Assignment of Availability Agreement, Consent and Agreement (also substantially
in the form of this Assignment) dated as of February 18, 1983, among the
Company, the System Operating Companies and the Eurodollar Agent (the “Seventh
Assignment of Availability Agreement”), the Company assigned to the Eurodollar
Agent (for the benefit of the Eurodollar Banks), as collateral security for such
loans, certain of the Company’s rights under the Availability Agreement.
 
G.  The Company and Citibank, N.A. (the “Bank”) were parties to a letter of
credit and reimbursement agreement dated as of December 1, 1983 (the “Series A
Reimbursement Agreement”), which provided, among other things, for the issuance
by the Bank for the account of the Company of an irrevocable transferable letter
of credit in support of the Claiborne County, Mississippi Adjustable/Fixed Rate
Pollution Control Revenue Bonds (Middle South Energy, Inc. Project) Series A
(the “Series A Bonds”), issued by Claiborne County, Mississippi, pursuant to a
trust indenture dated as of December 1, 1983, naming Deposit Guaranty National
Bank as trustee. Pursuant to the Ninth Assignment of Availability Agreement,
Consent and Agreement (also substantially in the form of this Assignment), dated
as of December 1, 1983, among the Company, the System Operating Companies, the
Bank and Deposit Guaranty National Bank, as trustee (the “Ninth Assignment of
Availability Agreement”), the Company assigned to the Bank and Deposit Guaranty
National Bank, as trustee, as collateral security for the Company’s obligations
under the Series A Reimbursement Agreement and the Series A Bonds, certain of
the Company’s rights under the Availability Agreement.
 
H.  The Company and the Bank were parties to a letter of credit and
reimbursement agreement dated as of June 1, 1984 (the “Series B Reimbursement
Agreement”), which provided, among other things, for the issuance by the Bank
for the account of the Company of an irrevocable transferable letter of credit
in support of the Claiborne County, Mississippi Adjustable/Fixed Rate Pollution
Control Revenue Bonds (Middle South Energy, Inc. Project) Series B (the “Series
B Bonds”), issued by Claiborne County, Mississippi, pursuant to a trust
indenture dated as of June 1, 1984, naming Deposit Guaranty National Bank as
trustee.  Pursuant to the Tenth Assignment of Availability Agreement, Consent
and Agreement (also substantially in the form of this Assignment), dated as of
June 1, 1984, among the Company, the System Operating Companies, the Bank and
Deposit Guaranty National Bank, as trustee (the “Tenth Assignment of
Availability Agreement”), the Company assigned to the Bank and Deposit Guaranty
National Bank, as trustee, as collateral security for the Company’s obligations
under the Series B Reimbursement Agreement and the Series B Bonds, certain of
the Company’s rights under the Availability Agreement.
 
I.  The Company, the Bank as a Co-Agent and as Coordinating Agent, and
Manufacturers Hanover Trust Company, as a Co-Agent for a group of banks (the
“Banks”), were parties to a letter of credit and reimbursement agreement dated
as of December 1, 1984 (the “Series C Reimbursement Agreement”) which provided,
among other things, for the issuance by the Banks for the account of the Company
of an irrevocable transferable letter of credit in support of the Claiborne
County, Mississippi Adjustable/Fixed Rate Pollution Control Revenue Bonds
(Middle South Energy, Inc. Project) Series C (the “Series C Bonds”), issued by
Claiborne County, Mississippi, pursuant to a trust indenture dated as of
December 1, 1984, naming Deposit Guaranty National Bank as trustee.  Pursuant to
the Twelfth Assignment of Availability Agreement, Consent and Agreement (also
substantially in the form of this Assignment), dated as of December 1, 1984,
among the Company, the System Operating Companies, the Banks and Deposit
Guaranty National Bank, as trustee (the “Twelfth Assignment of Availability
Agreement”), the Company assigned to the Banks and Deposit Guaranty National
Bank, as trustee, as collateral security for the Company’s obligations under the
Series C Reimbursement Agreement and the Series C Bonds, certain of the
Company’s rights under the Availability Agreement.
 
J.  The Company, the System Operating Companies, the Trustees and Deposit
Guaranty National Bank, as holder of $47,208,334 aggregate principal amount of
the Company’s First Mortgage Bonds, Pollution Control Series A (the “Fifth
Series Bonds”) issued under the Mortgage, as supplemented by a Seventh
Supplemental Indenture dated as of June 15, 1985, among the Company and the
Trustees, entered into the Fourteenth Assignment of Availability Agreement,
Consent and Agreement dated as of June 15, 1985 (the “Fourteenth Assignment of
Availability Agreement”) (also substantially in the form of this
Assignment).  The Fifth Series Bonds were issued as security, in part, for the
Claiborne County, Mississippi 12 1/2% Pollution Control Revenue Bonds due 2015
(Middle South Energy, Inc. Project) Series D (the “Series D Bonds”), issued by
Claiborne County, Mississippi, pursuant to a trust indenture dated as of
June 15, 1985, naming Deposit Guaranty National Bank as trustee. Pursuant to the
Fourteenth Assignment of Availability Agreement, the Company assigned to the
Trustees and Deposit Guaranty National Bank, as collateral security for the
Company’s obligations under the Series D Bonds, certain of the Company’s rights
under the Availability Agreement.
 
K.  The Company, the System Operating Companies, the Trustees and Deposit
Guaranty National Bank, as holder of $95,643,750 aggregate principal amount of
the Company’s First Mortgage Bonds, Pollution Control Series B (the “Sixth
Series Bonds”) issued under the Mortgage, as supplemented by an Eighth
Supplemental Indenture dated as of May 1, 1986, among the Company and the
Trustees, entered into the Fifteenth Assignment of Availability Agreement,
Consent and Agreement dated as of May 1, 1986 (the “Fifteenth Assignment of
Availability Agreement”) (also substantially in the form of this
Assignment).  The Sixth Series Bonds were issued as security, in part, for the
Claiborne County, Mississippi 9 1/2% Pollution Control Revenue Bonds due 2016
(Middle South Energy, Inc. Project) Series E (the “Series E Bonds”), issued by
Claiborne County, Mississippi, pursuant to a trust indenture dated as of May 1,
1986, naming Deposit Guaranty National Bank as trustee.  Pursuant to the
Fifteenth Assignment of Availability Agreement, the Company assigned to the
Trustees and Deposit Guaranty National Bank, as collateral security for the
Company’s obligations under the Series E Bonds, certain of the Company’s rights
under the Availability Agreement.
 
L.  The Company has entered into a sale and leaseback transaction with respect
to a portion of its undivided interest in Unit No. 1 and to that end the Company
has entered into, among other agreements, (i) Facility Leases Nos. 1 and 2,
dated as of December 1, 1988, among Meridian Trust Company (U.S. Bank National
Association, successor) and Stephen M. Carta (Mildred F. Smith, successor)
(collectively, the “Owner Trustee”) as Owner Trustee and the Company, each as
supplemented by a separate Lease Supplement No. 1 thereto, each dated as of
April 1, 1989, a separate Lease Supplement No. 2 thereto, each dated as of
January 1, 1994, and a separate Lease Supplement No. 3 thereto, each dated as of
May 1, 2004; (ii) a Participation Agreement No. 1, dated as of December 1, 1988,
among Public Service Resources Corporation (“PSRC”) as Owner Participant, the
Loan Participants listed therein, GG1A Funding Corporation (GG1C Funding
Corporation, successor), as Funding Corporation, the Owner Trustee and the
Company pursuant to which PSRC invested $400,000,000 in an undivided interest in
Unit No. 1 (which interest was subsequently acquired by Resources Capital
Management Corporation from PSRC and subsequently acquired by RCMC I, Inc.
(formerly known as RCMC Del., Inc.) from Resources Capital Management
Corporation), and a Participation Agreement No. 2, dated as of December 1, 1988,
among Lease Management Realty Corporation IV (“LMRC”) as Owner Participant, the
Loan Participants listed therein, GG1A Funding Corporation (GG1C Funding
Corporation, successor), as Funding Corporation, the Owner Trustee and the
Company pursuant to which LMRC invested $100,000,000 in an undivided interest in
Unit No. 1 (which interest was subsequently acquired by Textron Financial
Corporation from LMRC and subsequently acquired by Cypress GG2, LLC) (the owner
participants under all such participation agreements being referred to as the
“Owner Participants”) and (iii) the Original Reimbursement Agreement which
provided, among other things, (x) for the issuance by the funding bank named
therein (the “1988 Funding Bank”), for the account of the Company, of
irrevocable transferable letters of credit (the “1988 LOCs”) to the Owner
Participants to secure certain obligations of the Company to the Owner
Participants substantially in the form of Exhibit A to the Original
Reimbursement Agreement with maximum amounts of $104,000,000, and $26,000,000,
respectively, (y) for the reimbursement to such 1988 Funding Bank by the
participating banks named therein (the “1988 Participating Banks”) for all
drafts paid by such 1988 Funding Bank under any 1988 LOC and (z) for the
reimbursement by the Company to such 1988 Funding Bank for the benefit of the
1988 Participating Banks of sums equal to all drafts paid by such 1988 Funding
Bank under any 1988 LOC.  Pursuant to the Twenty-second Assignment of
Availability Agreement, Consent and Agreement (substantially in the form of this
Assignment), dated as of December 1, 1988 (the “Twenty-second Assignment of
Availability Agreement”), the Company assigned to Chemical Bank (the
“Administrating Bank”), as collateral security for the Company’s obligations
under the Reimbursement Agreement, certain of the Company’s rights under the
Availability Agreement.
 
M.  The Company, the System Operating Companies and the Administrating Bank
entered into the Twenty-third Assignment of Availability Agreement, Consent and
Agreement (substantially in the form of this Assignment), dated as of
January 11, 1991 (“Twenty-third Assignment of Availability Agreement”) in
connection with the execution and delivery of the First Amendment to
Reimbursement Agreement dated as of January 11, 1991 (the “First Amendment to
Reimbursement Agreement”) (the Reimbursement Agreement, as amended by the First
Amendment to Reimbursement Agreement, is herein called the “First Amended
Reimbursement Agreement”) that provided, among other things, (i) for the
issuance by The Bank of Tokyo, Ltd., Los Angeles Agency (the “1991 Funding
Bank”), for the account of the Company, of irrevocable transferable letters of
credit (the “1991 LOCs”) to the Owner Participants to secure certain obligations
of the Company to the Owner Participants, such 1991 LOCs to be substantially in
the form of Exhibit A to the First Amended Reimbursement Agreement, with maximum
amounts of $116,601,440 and $29,150,360, respectively; (ii) for the
reimbursement to the Funding Bank by the banks named in the First Amended
Reimbursement Agreement (the “Participating Banks”) for all drafts paid by the
1991 Funding Bank under any 1991 LOC; and (iii) for the reimbursement by the
Company to the 1991 Funding Bank for the benefit of the Participating Banks of
sums equal to all drafts paid by the 1991 Funding Bank under any 1991 LOC.
 
N.  The Company, the System Operating Companies and the Administrating Bank
entered into the Twenty-eighth Assignment of Availability Agreement, Consent and
Agreement (substantially in the form of this Assignment), dated as of December
17, 1993 (“Twenty-eighth Assignment of Availability Agreement”) in connection
with the execution and delivery of the Second Amendment to Reimbursement
Agreement, dated as of December 17, 1993 (“Second Amendment to Reimbursement
Agreement”) (the First Amended Reimbursement Agreement, as amended by the Second
Amendment to Reimbursement Agreement, is herein called the “Second Amended
Reimbursement Agreement”) that provided, among other things, (i) for the
issuance by The Bank of Tokyo, Ltd., Los Angeles Agency (the “1993 Funding
Bank”), for the account of the Company, of irrevocable transferable letters of
credit (the “1993 LOCs”) to the Owner Participants to secure certain obligations
of the Company to the Owner Participants, such 1993 LOCs to be substantially in
the form of Exhibit A to the Second Amended Reimbursement Agreement with maximum
amounts of $132,131,960 and $33,032,990 (subsequently reduced to $32,205,291),
respectively; (ii) for the reimbursement to the 1993 Funding Bank by the
Participating Banks for all drafts paid by the 1993 Funding Bank under any 1993
LOC; and (iii) for the reimbursement by the Company to the 1993 Funding Bank for
the benefit of the Participating Banks of sums equal to all drafts paid by the
1993 Funding Bank under any 1993 LOC.
 
O.  The Company, the System Operating Companies and The Chase Manhattan Bank (as
successor by merger with Chemical Bank) Bank entered into the Thirty-second
Assignment of Availability Agreement, Consent and Agreement (substantially in
the form of this Assignment), dated as of December 27, 1996 (“Thirty-second
Assignment of Availability Agreement”) in connection with the execution and
delivery of the Amended and Restated Reimbursement Agreement, dated as of
December 27, 1996 (the “1996 Restated Reimbursement Agreement”) that provided,
among other things, (i) for the issuance by The Bank of Tokyo, Ltd., Los Angeles
Agency (the “1996 Funding Bank”), for the account of the Company, of irrevocable
transferable letters of credit (the “1996 LOCs”) to the Owner Participants to
secure certain obligations of the Company to the Owner Participants, such 1996
LOCs to be substantially in the form of Exhibit A to the 1996 Restated
Reimbursement Agreement with maximum amounts of $148,719,125 and $34,946,720,
respectively; (ii) for the reimbursement to the 1996 Funding Bank by the
Participating Banks for all drafts paid by the 1996 Funding Bank under any 1996
LOC; and (iii) for the reimbursement by the Company to the 1996 Funding Bank for
the benefit of the Participating Banks of sums equal to all drafts paid by the
1996 Funding Bank under any 1996 LOC.
 
P.  The Company, the System Operating Companies and The Chase Manhattan Bank
entered into the Thirty-third Assignment of Availability Agreement, Consent and
Agreement (substantially in the form of this Assignment), dated as of December
20, 1999 (“Thirty-third Assignment of Availability Agreement”) in connection
with the execution and delivery of the Amended and Restated Reimbursement
Agreement, dated as of December 20, 1999 (the “1999 Restated Reimbursement
Agreement”) that provided, among other things, (i) for the issuance by The Bank
of Tokyo, Ltd., Los Angeles Agency (the “1999 Funding Bank”), for the account of
the Company, of irrevocable transferable letters of credit (the “1999 LOCs”) to
the Owner Participants to secure certain obligations of the Company to the Owner
Participants, such 1999 LOCs to be substantially in the form of Exhibit A to the
1999 Restated Reimbursement Agreement with maximum amounts of $156,885,464 and
$36,061,470, respectively; (ii) for the reimbursement to the 1999 Funding Bank
by the Participating Banks for all drafts paid by the 1999 Funding Bank under
any 1999 LOC; and (iii) for the reimbursement by the Company to the 1999 Funding
Bank for the benefit of the Participating Banks of sums equal to all drafts paid
by the 1999 Funding Bank under any 1999 LOC.
 
Q. On December 22, 2003, the Company terminated and replaced the previously
existing Letter of Credit and Reimbursement Agreement among the Company, Union
Bank, N.A. (formerly known as Union Bank of California, N.A.), as administrating
bank, and the participating banks named therein dated as of March 3, 2003 (the
“2003 Reimbursement Agreement”), with the Reimbursement Agreement, dated as
December 22, 2003 (the “December 2003 Reimbursement Agreement”), among the
Company, Union Bank, N.A., as administrating bank, Union Bank, N.A., as funding
bank (in such capacity, the “2003 Funding Bank”), and the banks named therein
(the “2003 Participating Banks”), to provide for the cancellation of the letters
of credit issued in connection with the 2003 Reimbursement Agreement and the
issuance of new irrevocable transferable letters of credit (the “New LOCs”) by
the 2003 Funding Bank to further secure the Owner Participants. The December
2003 Reimbursement Agreement further provides, among other things, (i) for the
issuance by the 2003 Funding Bank, for the account of the Company, of
irrevocable transferable letters of credit to the Owner Participants to secure
certain obligations of the Company to the Owner Participants, such New LOCs to
be substantially in the form of Exhibit A to the December 2003 Reimbursement
Agreement with maximum amounts of $161,546,191.84 and $36,515,236.09,
respectively; (ii) for the reimbursement to the 2003 Funding Bank by the 2003
Participating Banks for all drafts paid by the 2003 Funding Bank under any New
LOC; and (iii) for the reimbursement by the Company to the 2003 Funding Bank for
the benefit of the 2003 Participating Banks of sums equal to all drafts paid by
the 2003 Funding Bank under any New LOC.  In connection with the execution and
delivery of the December 2003 Reimbursement Agreement, the Company, the System
Operating Companies and Union Bank, N.A., as administrating bank, entered into
the Thirty-fifth Assignment of Availability Agreement, Consent and Agreement
(substantially in the form of this Assignment), dated as of December 22, 2003
(“Thirty-fifth Assignment of Availability Agreement”).  The Company thereby
assigned to Union Bank, N.A., as administrating bank under the December 2003
Reimbursement Agreement, as collateral security for the Company’s obligations
under the December 2003 Reimbursement Agreement certain of the Company’s rights
under the Availability Agreement.
 
R.  The Company seeks to refinance that part of the capital costs related to the
Project heretofore financed and, to that end, (i) the Company has entered into
an Underwriting Agreement, dated September 20, 2012 (the “Underwriting
Agreement”), with Barclays Capital Inc., KeyBanc Capital Markets, Inc., RBS
Securities Inc. and Scotia Capital (USA) Inc., acting as representatives of the
underwriters named in Schedule I thereto, providing, among other things, for the
issue and sale by the Company of $250,000,000 aggregate principal amount of
First Mortgage Bonds, 4.10% Series due 2023 (the “Twenty-second Series Bonds”),
to be issued under and secured pursuant to the Indenture as heretofore
supplemented and as further supplemented and restated by a Twenty-fourth
Supplemental Indenture dated as of September 1, 2012 (the “Twenty-fourth
Supplemental Indenture”) (the Indenture as so supplemented and restated and as
the same may from time to time hereafter be amended and supplemented in
accordance with its terms, the “Restated Indenture”).
 
S.  The Company, by this instrument, wishes to (i) provide for the assignment by
the Company to the Trustee of certain of the Company’s rights under the
Availability Agreement, and (ii) create enforceable rights hereunder in the
Trustee, all as hereunder set forth.
 
T.  The System Operating Companies are willing to, and by this instrument do,
supplement their undertakings under the Availability Agreement in the same
manner as in the Assignments of Availability Agreement.
 
U.  All things necessary to make this Assignment the valid, legally binding and
enforceable obligation of each of the parties hereto have been done and
performed and the execution and performance hereof in all respects have been
authorized and approved by all corporate and shareholder action necessary on the
part of each thereof.
 
NOW, THEREFORE, in consideration of the terms and agreements hereinafter set
forth, the parties agree with each other as follows:
 
ARTICLE I.
 
Security Assignment and Agreement
 
1.1  Assignment and Creation of Security Interest.  As security for (i) the due
and punctual payment of the interest (including, if and to the extent permitted
by law, interest on overdue principal, premium and interest) and premium, if
any, on, and the principal of, the Twenty-second Series Bonds (whether at
maturity, pursuant to mandatory or optional prepayment, by acceleration or
otherwise), (ii) the due and punctual payment of all fees and costs, expenses
and other amounts which may become payable by the Company under the Restated
Indenture which are a charge on the trust estate thereunder which is superior to
the charge thereon for the benefit of the Twenty-second Series Bonds, together
in each case, with all costs of collection thereof (all such amounts referred to
in the foregoing clauses (i) and (ii) being hereinafter collectively referred to
as “Obligations Secured Hereby”), the Company hereby assigns to the Trustee, and
creates a security interest in favor of the Trustee, in all of the Company’s
rights to receive all moneys paid or to be paid to the Company pursuant to
Section 4 of the Availability Agreement or advances pursuant to Section 2.2(b)
hereof, but only to the extent that such payments or advances are attributable
to payments or advances with respect to Unit No. 1 or Unit No. 2, and all other
claims, rights (but not obligations or duties), powers, privileges, interests
and remedies of the Company, whether arising under the Availability Agreement or
this Assignment or by statute or in law or in equity or otherwise, resulting
from any failure by any System Operating Company to perform its obligations
under the Availability Agreement or this Assignment, but only to the extent that
such claims, rights, powers, privileges, interests and remedies relate to Unit
No. 1 and Unit No. 2, all to the extent, but only to the extent, required for
the payment when due and payable of Obligations Secured Hereby, together in each
case with full power and authority, in the name of the Trustee, or the Company
as assignor, or otherwise, to demand payment of, enforce, collect, receive and
receipt for any and all of the foregoing (the rights, claims, powers,
privileges, interests and remedies referred to above being hereinafter sometimes
called the “Collateral”).
 
1.2  Other Agreements.
 
(a)  The Company has not and will not assign the rights assigned in Section 1.1
as security for any indebtedness other than the Obligations Secured Hereby,
except as recited and provided in paragraph (b) of this Section 1.2.
 
(b)  The Company has secured its Indebtedness for Borrowed Money (as defined
below) represented by (i) loans made by certain banks referred to in Whereas
Clause B hereof by the First, Fourth, Fifth and Eighth Assignments of
Availability Agreement, respectively, (ii) the First Series Bonds, the Second
Series Bonds, the Third Series Bonds, the Fourth Series Bonds, the Seventh
Series Bonds, the Eighth Series Bonds, the Ninth Series Bonds, the Tenth Series
Bonds, the Eleventh Series Bonds, the Twelfth Series Bonds, the Thirteenth
Series Bonds, the Fourteenth Series Bonds, the Fifteenth Series Bonds, the
Sixteenth Series Bonds, the Seventeenth Series Bonds, the Eighteenth Series
Bonds, the Nineteenth Series Bonds, the Twentieth Series Bonds and the
Twenty-first Series Bonds, as referred to in Whereas Clause C hereof by the
Second, Third, Eleventh, Thirteenth, Sixteenth, Seventeenth, Eighteenth,
Nineteenth, Twentieth, Twenty-first, Twenty-fourth, Twenty-fifth, Twenty-sixth,
Twenty-seventh, Twenty-ninth, Thirtieth, Thirty-first, Thirty-fourth and
Thirty-fifth Assignments of Availability Agreement, respectively, (iii) loans
made by certain banks as referred to in Whereas Clause F hereof by the Sixth and
Seventh Assignments of Availability Agreement, respectively, (iv) the
obligations under the Series A Reimbursement Agreement referred to in Whereas
Clause G hereof by the Ninth Assignment of Availability Agreement, (v) the
obligations under the Series B Reimbursement Agreement as referred to in Whereas
Clause H hereof by the Tenth Assignment of Availability Agreement, (vi) the
obligations under the Series C Reimbursement Agreement as referred to in Whereas
Clause I hereof by the Twelfth Assignment of Availability Agreement, (vii) the
Fifth Series Bonds as referred to in Whereas Clause J hereof by the Fourteenth
Assignment of Availability Agreement, (viii) the Sixth Series Bonds as referred
to in Whereas Clause K hereof by the Fifteenth Assignment of Availability
Agreement, (ix) the obligations under the Original Reimbursement Agreement as
referred to in Whereas Clause L hereof by the Twenty-second Assignment of
Availability Agreement, (x) the obligations under the First Amended
Reimbursement Agreement as referred to in Whereas Clause M hereof by the
Twenty-third Assignment of Availability Agreement, (xi) the obligations under
the Second Amended Reimbursement Agreement, as referred to in Whereas Clause N
hereof by the Twenty-eighth Assignment of Availability Agreement, (xii) the
obligations under the 1996 Restated Reimbursement Agreement, as referred to in
Whereas Clause O hereof by the Thirty-second Assignment of Availability
Agreement, (xiii) the obligations under the 1999 Restated Reimbursement
Agreement, as referred to in Whereas Clause P hereof by the Thirty-third
Assignment of Availability Agreement, and (xiv) the obligations under the
December 2003 Reimbursement Agreement, as referred to in Whereas Clause Q hereof
by the Thirty-fifth Assignment of Availability Agreement, and shall be entitled
to secure the interest and premium, if any, on, and the principal of, other
Indebtedness for Borrowed Money of the Company issued by the Company to any
person (except Entergy or any affiliate of Entergy) to finance the cost of the
Project (including, without limitation, Indebtedness for Borrowed Money
outstanding under the Restated Indenture) or to refund (including any successive
refundings) any such Indebtedness for Borrowed Money (including such
Indebtedness for Borrowed Money now outstanding) issued for such purpose, the
incurrence of which Indebtedness for Borrowed Money is at the time permitted by
the Restated Indenture (herein, together with such Indebtedness for Borrowed
Money now outstanding, called “Additional Indebtedness”), by entering into an
assignment of availability agreement, consent and agreement including, without
limitation, the First through Thirty-sixth Assignments of Availability Agreement
(each being hereinafter called an “Additional Assignment”) with the holders of
such Additional Indebtedness or representatives of or trustees for such holders,
or both, as the case may be (herein called an “Additional Assignee”).  Each
Additional Assignment hereafter entered into shall be substantially in the form
of this Assignment, except that there shall be substituted in such Additional
Assignment appropriate references to the Additional Indebtedness secured
thereby, the applicable Additional Assignee and the agreement or instrument
under which such Additional Indebtedness is issued in lieu of the references
herein to the Twenty-second Series Bonds, the Trustee and the Restated
Indenture, respectively, and such Additional Assignment may contain such other
provisions as are not inconsistent with this Assignment and do not adversely
affect the rights hereunder of the holders of the Twenty-second Series Bonds or
the Trustee.
 
(c)  Notwithstanding any provision of this Assignment to the contrary, or any
priority in time of creation, attachment or perfection of a security interest,
pledge or lien by the Trustee, or any provision of or filing or recording under
the Uniform Commercial Code or any other applicable law of any jurisdiction, the
Trustee agrees that the claims of the Trustee hereunder with respect to the
Trustee and any security interest, pledge or lien in favor of the Trustee now or
hereafter existing in and to the Collateral shall rank pari passu with the
claims of each Additional Assignee under the corresponding provisions of the
Additional Assignment to which it is a party with respect to the Availability
Agreement and any security interest, pledge or lien in favor of such Additional
Assignee under such Additional Assignment now or hereafter existing in and to
the Collateral, irrespective of the time or times at which prior, concurrent or
subsequent Additional Assignments are entered into in accordance with
Section 1.2(b) hereof.
 
1.3  Payments to the Trustee.  The Company agrees that, if and whenever it shall
make a demand to a System Operating Company for any payment pursuant to Section
4 of the Availability Agreement or advances pursuant to Section 2.2(b) hereof
with respect to Unit No. 1 or Unit No. 2, it will separately identify the
respective portions of such payment or advance, if any, required for (i) the
payment of Obligations Secured Hereby and (ii) the payment of any other amounts
then due and payable in respect of Additional Indebtedness and instruct such
System Operating Company (subject to the provisions of Section 1.4 hereof) to
pay or cause to be paid the amount so identified as required for the payment of
Obligations Secured Hereby directly to the Trustee.  Any payments made by any
System Operating Company pursuant to Section 4 of the Availability Agreement or
advances pursuant to Section 2.2(b) hereof with respect to Unit No. 1 or Unit
No. 2 shall, to the extent necessary to satisfy in full the assignment set forth
in Section 1.1 of this Assignment and the corresponding assignments set forth in
the Additional Assignments, be made pro rata in proportion to the respective
amounts secured by, and then due and owing under, such assignments.
 
1.4  Payments to the Company.  Notwithstanding the provisions of Sections 1.1
and 1.3, unless and until the Trustee shall have given written notice to the
System Operating Companies of the occurrence and continuance of any Event of
Default (as defined in the Restated Indenture), all moneys paid or to be paid to
the Company pursuant to Section 4 of the Availability Agreement or advanced
pursuant to Section 2.2(b) hereof with respect to Unit No. 1 and Unit No. 2
shall be paid or advanced directly to the Company and the Company need not
separately identify the respective portions of payments or advances as provided
in Section 1.3 hereof, provided that notice as to the amount of any such
payments or advances shall be given by the Company to the Trustee simultaneously
with the demand by the Company for any such payments or advances.  If the
Trustee shall have duly notified the System Operating Companies of the
occurrence of any such Event of Default, such payments or advances shall be made
in the manner and in the amounts specified in Section 1.3 hereof until the
Trustee shall by further notice to the System Operating Companies give
permission that all such payments or advances may be made again to the Company,
such permission being subject to revocation by a subsequent notice pursuant to
the first sentence of this Section 1.4.  The Trustee shall give such permission
if no such Event of Default continues to exist.
 
1.5  Definitions.  For the purposes of this Assignment, the following terms
shall have the following meanings:
 
(a)  the term “Indebtedness for Borrowed Money” shall mean the principal amount
of all indebtedness for borrowed money, secured or unsecured, of the Company
then outstanding and shall include, without limitation, the principal amount of
all bonds issued by a governmental or industrial development agency or authority
in connection with an industrial development revenue bond financing of pollution
control facilities constituting part of the Project; and
 
(b)  the term “Subordinated Indebtedness of the Company” shall mean indebtedness
marked on the books of the Company as subordinated and junior in right of
payment to the Obligations Secured Hereby (as defined in Section 1.1 hereof) to
the extent and in the manner set forth below:
 
(i)           if there shall occur an Event of Default (as defined in the
Restated Indenture), then so long as such Event of Default shall be continuing
and shall not have been cured or waived, or unless and until all the Obligations
Secured Hereby shall have been paid in full in money or money’s worth at the
time of receipt, no payment of principal, premium, if any, or interest shall be
made upon Subordinated Indebtedness of the Company; and
 
(ii)  in the event of any insolvency, bankruptcy, liquidation, reorganization or
other similar proceedings, or any receivership proceedings in connection
therewith, relative to the Company or its creditors or its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of the Company, whether or not involving insolvency or bankruptcy
proceedings, then the Obligations Secured Hereby shall first be paid in full in
money or money’s worth at the time of receipt, or payment thereof shall have
been provided for, before any payment on account of principal, premium, if any,
or interest is made upon Subordinated Indebtedness of the Company.
 
ARTICLE II.
 
Consent to Assignment by the System Operating
Companies and Other Agreements
 
2.1  Consent to Assignment by the System Operating Companies.
 
(a)  Each System Operating Company hereby consents to the assignment under
Article I and agrees with the Trustee to make payments or advances to the
Trustee in the amounts and in the manner specified in Section 1.3 at the
Trustee’s address as set forth in Section 6.1 hereof.
 
(b)  Subject to the provisions of Section 4 of the Availability Agreement and
Section 2.2(g) hereof, each System Operating Company agrees that all payments or
advances made to the Trustee or to the Company as contemplated by Sections 1.3
and 1.4 hereof shall be final as between such System Operating Company and the
Trustee or the Company, as the case may be, and that it will not seek to recover
from the Trustee for any reason whatsoever any moneys paid or advanced to the
Trustee by virtue of this Assignment, but the finality of any such payment or
advance shall not prevent the recovery of any overpayments or mistaken payments
or excess advances or mistaken advances which may be made by such System
Operating Company unless an Event of Default (as defined in the Restated
Indenture) has occurred and is continuing, in which case any such overpayment or
mistaken payment or excess advances or mistaken advances shall not be
recoverable but shall constitute Subordinated Indebtedness of the Company to
such System Operating Company.
 
2.2  Other Agreements.  Anything in the Availability Agreement to the contrary
notwithstanding, it is hereby agreed as follows:
 
(a)  Regardless of whether any person or persons (other than the System
Operating Companies) shall become a Party or Parties (as such terms are defined
in the Availability Agreement) to the Availability Agreement, the System
Operating Companies shall at all times be obligated to make the payments
required pursuant to Section 4 of the Availability Agreement and to make
advances pursuant to Section 2.2(b) hereof with respect to Unit No. 1 and Unit
No. 2 to the same extent as if the System Operating Companies were the only
Parties to the Availability Agreement, except to the extent and only to the
extent that such payments or advances are actually made by such person or
persons. In the event that any such person shall become a Party to the
Availability Agreement, the Company and the System Operating Companies shall
cause such person, at the time when such person becomes a Party to the
Availability Agreement, to consent by written instrument to the terms and
provisions of this Assignment, and thereupon such person shall be bound by all
of the terms and provisions of this Assignment (other than the provisions of the
preceding sentence) to the same extent as if named a System Operating Company
herein.  A copy of such written instrument, in form and substance satisfactory
to the Trustee, shall promptly be delivered to the Trustee together with an
opinion of counsel to the effect that such instrument complies with the
requirements hereof and constitutes a valid, legally binding obligation of such
person.
 
(b)  In the event and to the extent that any action by any governmental
regulatory authority, including, without limitation, the Federal Energy
Regulatory Commission or any successor thereto, shall have the effect of
prohibiting the System Operating Companies from making any payments which would
otherwise be required pursuant to Section 4 of the Availability Agreement (as
supplemented hereby) with respect to Unit No. 1 and Unit No. 2, the System
Operating Companies shall make advances to the Company at the same time, and in
the same amounts as such prohibited payments and all such advances shall
constitute Subordinated Indebtedness of the Company.
 
(c)  Each System Operating Company agrees that (i) all Indebtedness for Borrowed
Money of the Company to such System Operating Company and all amounts paid by
such System Operating Company pursuant to Section 4 of the Availability
Agreement or advanced pursuant to Section 2.2(b) hereof shall constitute
Subordinated Indebtedness of the Company and (ii) no such Subordinated
Indebtedness of the Company shall be transferred or assigned (including by way
of security) to any person (other than to a successor of such System Operating
Company by way of merger, consolidation or the acquisition by such person of all
or substantially all of such System Operating Company’s assets). The Company
agrees that it shall duly record all Subordinated Indebtedness of the Company as
such on its books.
 
(d)  No authorization by any governmental regulatory authority being required
other than, with respect to the payments pursuant to the provisions of Section 4
of the Availability Agreement, appropriate orders, or the taking of other
action, by the Federal Energy Regulatory Commission or any successor thereto as
to specific terms and provisions under which power and energy associated
therewith available at the Project shall be made available by the Company to the
System Operating Companies and pursuant to which the System Operating Companies
shall agree to pay the Company for the right to receive such power and the
energy associated therewith, each System Operating Company agrees that its duty
to make the payments to the Company pursuant to the provisions of Section 4 of
the Availability Agreement and the advances pursuant to Section 2.2(b) hereof
with respect to Unit No. 1 and Unit No. 2 shall be absolute and unconditional,
(a) whether or not such System Operating Company shall have received all
authorizations of governmental regulatory authorities necessary at the time to
permit such System Operating Company to perform its other duties and obligations
hereunder, under the Availability Agreement or under the System Agreement (as
defined in the Availability Agreement), (b) whether or not the Company shall
have received all authorizations of governmental regulatory authorities
necessary at the time to permit the Company to perform its duties and
obligations hereunder, under the Availability Agreement or under the System
Agreement, (c) whether or not any authorizations referred to in the foregoing
clauses (a) and (b) continue, at the time, in effect, (d) whether or not, at any
time in question, the Company shall have performed its duties and obligations
hereunder, under the Availability Agreement or under the System Agreement, (e)
whether or not the System Agreement shall, from time to time, be amended,
modified or supplemented or shall be canceled or terminated or such System
Operating Company shall have withdrawn therefrom, (f) whether or not the Project
shall be maintained in commercial operation, energy from the Project is being
produced or delivered or is available (including, without limitation, delivery
or availability to such System Operating Company), an abandonment of the Project
shall have occurred or the Project shall be in whole or in part destroyed or
taken, for any reason whatsoever, (g) whether or not the Company shall be
solvent, (h) whether or not the Company or such System Operating Company shall
continue to be subsidiary companies of Entergy, (i) regardless of any event of
force majeure, and (j) regardless of any other circumstance, happening,
condition or event whatsoever, whether or not similar to any of the foregoing.
 
(e)  In the event that Entergy shall cease to own directly or indirectly a
majority of the common securities of any System Operating Company, the
obligations of such System Operating Company hereunder and under the
Availability Agreement shall not be increased by an amendment to or modification
of the terms and provisions of the Restated Indenture, the Twenty-fourth
Supplemental Indenture or the Twenty-second Series Bonds unless such System
Operating Company shall have consented in writing to such amendment or
modification.
 
(f)  The obligations of each System Operating Company under Section 4 of the
Availability Agreement and Section 2.2(b) hereof to make the payments or
advances specified therein or herein with respect to Unit No. 1 and Unit No. 2
to the Company shall not be subject to any abatement, reduction, limitation,
impairment, termination, set-off, defense, counterclaim or recoupment whatsoever
or any right to any thereof (including, but not limited to, abatements,
reductions, limitations, impairments, terminations, set-offs, defenses,
counterclaims and recoupments for or on account of any past, present or future
indebtedness of the Company to such System Operating Company or any claim by
such System Operating Company against the Company, whether or not arising
hereunder, under the Availability Agreement or under the System Agreement and
whether or not arising out of any action or nonaction on the part of the Company
or the Trustee, including any disposition of the Project or any part thereof
pursuant to the Restated Indenture, requirements of governmental authorities,
actions of judicial receivers or trustees or otherwise and whether or not
arising from willful or negligent acts or omissions).  The foregoing, however,
shall not, subject to the provisions of paragraph (c) of this Section 2.2,
affect in any other way any rights and remedies of such System Operating Company
with respect to any amounts owed to such System Operating Company by the Company
or any such claim by such System Operating Company against the Company.  The
obligations and liabilities of each System Operating Company hereunder or under
the Availability Agreement shall not be released, discharged or in any way
affected by any reorganization, arrangement, compromise, composition or plan
affecting the Company or any change, waiver, extension, indulgence or other
action or omission in respect of any indebtedness or obligation of the Company
or such System Operating Company, whether or not the Company or such System
Operating Company shall have had any notice or knowledge of any of the
foregoing.  Neither failure nor delay by the Company or the Trustee, or any
holder, or representative of any holder of the Twenty-second Series Bonds to
exercise any right or remedy provided herein or by statute or at law or in
equity shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy preclude any other or further exercise
thereof, or the exercise of any other right or remedy.  Each System Operating
Company also hereby irrevocably waives, to the extent that it may do so under
applicable law, any defense based on the adequacy of a remedy at law which may
be asserted as a bar to the remedy of specific performance in any action brought
against such System Operating Company for specific performance of this
Assignment or the Availability Agreement by the Company, by the Trustee, by the
holders of the Twenty-second Series Bonds or for their benefit by a receiver or
trustee appointed for the Company or in respect of all or a substantial part of
the Company’s assets under the bankruptcy or insolvency law of any jurisdiction
to which the Company is or its assets are subject.  Anything in this Section
2.2(f) to the contrary notwithstanding, no System Operating Company shall be
precluded from asserting as a defense against any claim made against such System
Operating Company upon any of its obligations hereunder and under the
Availability Agreement that it has fully performed such obligations in
accordance with the terms of this Assignment and the Availability Agreement.
 
(g)  Each System Operating Company shall, subject to the provisions of Section
2.2(c) hereof, be proportionately subrogated to all rights of the Trustee and
the holders of the Twenty-second Series Bonds against the Company in respect of
any amounts paid or advanced by such System Operating Company pursuant to the
provisions of this Assignment and the Availability Agreement and applied to the
payment of the Obligations Secured Hereby.  The Trustee agrees that it will not
deal with the Company, or any security for the Twenty-second Series Bonds in
such a manner as to prejudice such rights of any System Operating Company.
 
ARTICLE III.
 
Term
 
This Assignment shall remain in full force and effect until, and shall terminate
and be of no further force and effect after, all Obligations Secured Hereby
shall have been paid in full in money or money’s worth at the time of receipt;
provided that this Assignment shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Obligations Secured
Hereby is rescinded or must otherwise be returned by the Trustee upon the
insolvency, bankruptcy or reorganization of the Company, any System Operating
Company or otherwise, all as though such payment had not been made.  It is
agreed that all the covenants and undertakings on the part of the System
Operating Companies and the Company set forth in this Assignment are exclusively
for the benefit of, and may be enforced only by, the Trustee, by the holders of
the Twenty-second Series Bonds as provided in the Restated Indenture, or for
their benefit by a receiver or trustee for the Company or in respect of all or a
substantial part of its assets under the bankruptcy or insolvency law of any
jurisdiction to which the Company is or its assets are subject.
 
ARTICLE IV.
 
Assignment
 
Neither this Assignment nor the Availability Agreement nor any interest herein
or therein may be assigned, transferred or encumbered by any of the parties
hereto or thereto, except transfer or assignment by the Trustee to its
successors in accordance with Article Ten of the Restated Indenture, except as
otherwise provided in Article I hereof and except that
 
(i)  in the event that any System Operating Company shall consolidate with or
merge with or into another corporation or shall transfer to another corporation
or other person all or substantially all of its assets, this Assignment and the
Availability Agreement shall be transferred by such System Operating Company to
and shall be binding upon the corporation resulting from such consolidation or
merger or the corporation or other person to which such transfer is made and, as
a condition to such consolidation, merger or other transfer, such corporation or
other person shall deliver to the Company and the Trustee a written assumption,
in form and substance satisfactory to the Trustee, of such System Operating
Company’s obligations and liabilities under this Assignment and the Availability
Agreement and an opinion of counsel to the effect that such instrument complies
with the requirements hereof and thereof and constitutes a valid, legally
binding and enforceable obligation of such corporation or other person; and
 
(ii)  in the event that the Company shall consolidate with or merge with or into
another corporation or shall transfer to another corporation or other person all
or substantially all of its assets, this Assignment and the Availability
Agreement shall be transferred by the Company to and shall be binding upon the
corporation resulting from such consolidation or merger or the corporation or
other person to which such transfer is made and, as a condition to such
consolidation, merger or other transfer, such corporation or other person shall
deliver to the Trustee a written assumption, in form and substance satisfactory
to the Trustee, of the Company’s obligations and liabilities under this
Assignment and the Availability Agreement and an opinion of counsel to the
effect that such instrument complies with the requirements hereof and thereof
and constitutes a valid, legally binding and enforceable obligation of such
corporation or other person.
 
ARTICLE V.
 
Amendments
 
5.1  Restrictions on Amendments.  Neither this Assignment nor the Availability
Agreement may be amended, waived, modified, discharged or otherwise changed
orally.  This Assignment and the Availability Agreement may be amended, waived,
modified, discharged or otherwise changed only by a written instrument which has
been signed by all the parties hereto, in the case of this Assignment, or by the
persons specified in Section 11 of the Availability Agreement, in the case of
the Availability Agreement, and which has been approved by the holders of more
than 50% in principal amount of the Twenty-second Series Bonds Outstanding (as
defined in the Restated Indenture) at the time of such consent or which does not
materially adversely affect the rights of the Trustees or the holders of the
Twenty-second Series Bonds or which is necessary in order to qualify the
Restated Indenture under the Trust Indenture Act of 1939, as contemplated by
Sections 1301 and 1302 of the Restated Indenture, provided, however, that
(i) without the written consent of the holder of all the Twenty-second Series
Bonds affected thereby, no amendment, waiver, modification, discharge or other
change in or to this Assignment or the Availability Agreement shall be made
which shall change the terms of this Section 5.1 and (ii) no such amendment,
waiver, modification, discharge or other change shall be made which shall
modify, without the written consent of each of the Trustee, the rights, duties
or immunities or the Trustee.
 
5.2  The Trustee's Execution.  The Trustee shall, at the request of the Company,
execute any instrument amending, waiving, modifying, discharging or otherwise
changing this Assignment, or any consent to the execution of any instrument
amending, waiving, modifying, discharging or otherwise changing the Availability
Agreement (a) as to which the Trustee shall have received an opinion of counsel
to the effect that such instrument has been duly authorized by each person
executing the same and is permitted by the provisions of Section 5.1 hereof and
that this Assignment, or the Availability Agreement, as the case may be, as
amended, waived, modified, discharged or otherwise changed by such instrument,
constitutes valid, legally binding and enforceable obligations of the Company
and each of the System Operating Companies, and (b) which shall have been
executed by the Company and each of the System Operating Companies.  The
Trustee, shall be fully protected in relying upon the aforesaid opinion.
 
ARTICLE VI.
 
Notices
 
6.1  Notices, etc., in Writing.  All notices, consents, requests and other
documents authorized or permitted to be given pursuant to this Assignment shall
be given in writing and either personally served on the party to whom (or an
officer of a corporate party) it is given or mailed by registered or certified
first-class mail, postage prepaid, addressed as follows:
 
If to System Energy Resources, Inc., to:
 
639 Loyola Avenue
New Orleans, Louisiana  70113
Attention:  Treasurer
 
If to Entergy Arkansas, Inc., to:
 
639 Loyola Avenue
New Orleans, Louisiana  70113
Attention:  Treasurer
 
If to Entergy Louisiana, LLC, to:
 
639 Loyola Avenue
New Orleans, Louisiana  70113
Attention:  Treasurer
 
If to Entergy Mississippi, Inc., to:
 
639 Loyola Avenue
New Orleans, Louisiana  70113
Attention:  Treasurer
 
If to Entergy New Orleans, Inc., to:
 
639 Loyola Avenue
New Orleans, Louisiana  70113
Attention:  Treasurer
 
If to the Trustee, to:
 
The Bank of New York Mellon Trust Company, N.A.
10161 Centurion Parkway, 2nd Floor
Jacksonville, Florida 32256
Attention: Geraldine Creswell, Assistant Treasurer
 
with copies to each other party.
 
6.2  Delivery, etc.  Notices, consents, requests and other documents shall be
deemed given or served or submitted when delivered or, if mailed as provided in
Section 6.1 hereof, on the third day after the day of mailing.  A party may
change its address for the receipt of notices, consents, requests and other
documents at any time by giving notice thereof to the other parties.  Any
notice, consent, request or other document given hereunder may be signed on
behalf of any party by any duly authorized representative of that party.
 
ARTICLE VII.
 
Enforcement
 
7.1  Indenture Terms and Conditions.  The Trustee enters into and accepts this
Assignment upon the terms and conditions set forth in Article Ten of the
Restated Indenture with the same force and effect as if those terms and
conditions were repeated at length herein and made applicable to the Trustee in
respect of this Assignment and the trusts hereunder and in respect of any action
taken, suffered or omitted to be taken by the Trustee hereunder.  Nothing in
this Assignment shall affect any right or remedy of the Company or any System
Operating Company against the Trustee (other than those specifically waived
herein), for breach or violation of any of the obligations or duties of the
Trustee assumed or undertaken in this Assignment.  Without limiting the
generality of the foregoing, the Trustee assumes no responsibility as to the
validity or enforceability hereof or for the correctness of the recitals of fact
contained herein or in the Availability Agreement, which shall be taken as the
statements, representations and warranties of the Company and the System
Operating Companies.
 
7.2  Enforcement Action.  At any time when an Event of Default under the
Restated Indenture has occurred and is continuing, the Trustee may proceed,
either in its own name and as trustee of an express trust or otherwise, to
protect and enforce the rights of the Trustee and those of the Company under
this Assignment and the Availability Agreement by suit in equity, action at law
or other appropriate proceedings, whether for the specific performance of any
covenant or agreement contained herein or in the Availability Agreement or
otherwise, and whether or not the Company shall have complied with any of the
provisions hereof or thereof or proceeded to take any action authorized or
permitted under applicable law.  Each and every remedy of the Trustee shall, to
the extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or under the Restated Indenture or now or hereafter
existing at law or in equity or by statute.
 
7.3  Attorney-in-Fact.  The Company hereby constitutes the Trustee its true and
lawful attorney, irrevocably, with full power (in such attorney’s name or
otherwise), at any time when an Event of Default (as defined in the Restated
Indenture) has occurred and is continuing, to enforce any of the obligations
contained herein or in the Availability Agreement or to take any action or
institute any proceedings which to the Trustee may seem necessary or advisable
in the premises.
 
ARTICLE VIII.
 
Severability
 
If any provision or provisions of this Assignment shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
ARTICLE IX.
 
Governing Law
 
This Assignment and, so long as this Assignment shall be in effect, the
Availability Agreement, shall be governed by and construed in accordance with
the laws of the State of New York.
 
ARTICLE X.
 
Succession
 
Subject to Article IV hereof, this Assignment and the Availability Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, but no assignment hereof, or of the
Availability Agreement, or of any right to any funds due or to become due under
this Assignment or the Availability Agreement shall in any event relieve the
Company or any System Operating Company of their respective obligations
hereunder.
 

IN WITNESS WHEREOF, the parties hereto have caused this Thirty-seventh
Assignment to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.
 
ENTERGY ARKANSAS, INC.
ENTERGY LOUISIANA, LLC
ENTERGY MISSISSIPPI, INC.
ENTERGY NEW ORLEANS, INC.
SYSTEM ENERGY RESOURCES, INC.
 
By:/s/ Steven C.
McNeal                                                          
Name: Steven C. McNeal
Title:   Vice President and Treasurer




THE BANK OF NEW YORK MELLON,
as Trustee
 
By:/s/ Joseph
Panepinto                                                          
Name: Joseph Panepinto
Title:  Vice President
 
